DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-3, 5-7, 11-13, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johansson et al. (US 2010/0056331).
	In regards to claim 1, Johansson et al. discloses a driving assistance apparatus (1), comprising: a brake operation portion (2,10) configured to apply a brake to a vehicle, the brake operation portion (2,10) allowing a manual brake operation (pivoting motion) by a hand of a driver of the vehicle, wherein the brake operation portion (2,10) includes a brake operation body (lever pivotally mounted) and a grip portion (2) configured to be gripped by the hand of the driver, the grip portion (2) being provided at an upper end of the brake operation body (see fig.2,3), and a shift-down switch (13) configured to shift-down the vehicle is provided on the grip portion, the shift-down switch (13) allowing a manual shift-down operation by the hand of the driver.  
	In regards to claim 2, Johansson et al.  discloses wherein the shift-down switch (13) is provided on the grip portion (see fig.2), such that the driver can operate the shift-down switch (13) with a fingertip of the driver in a state of gripping the grip portion (2), in a back face on a non-driver side of the grip portion (see fig.2).  
	In regards to claim 3, Johansson et al.  discloses wherein a shift-up switch (13)configured to shift-up the vehicle is provided on the grip portion (2), the shift-up switch allowing a manual shift-up operation by the hand of the driver (see paragraph 0034).  
	In regards to claim 5, Johansson et al.  discloses a brake lock switch (12) configured to lock and hold a brake state of the vehicle (see 10b), the brake lock switch being provided on the grip portion (fig.3,4, and paragraph 0038).  
	In regards to claim 6, Johansson et al.  discloses wherein the brake lock switch (12) is configured to lock and hold the brake state of the vehicle, in a state where the brake operation body (2) is pushed down to apply the brake to the vehicle, such that the brake operation body (2) is held in a state of being pushed down (see 10b, fig.3,4 paragraph 0038).
	In regards to claim 7, Johansson et al.  discloses wherein the brake lock switch is configured to lock and hold the brake state of the vehicle when the brake lock switch is pressed, and release the brake state when the brake lock switch is pressed again (see 10b, fig.3,4 paragraph 0038).  
	In regards to claim 11, Johansson et al.  discloses a vehicle (35), comprising: a brake system (see fig.3-4) configured to apply a brake to the vehicle; a steering wheel (30) to control steering of the vehicle; and a brake operation portion (2,10, see fig. 1a,2-4) configured to apply a brake to a vehicle, the brake operation portion (2,10) allowing a manual brake operation (pivoting motion) by a hand of a driver of the vehicle, wherein the brake operation portion (2,10) includes a brake operation body (lever pivotally mounted) and a grip portion (2) configured to be gripped by the hand of the driver, the grip portion (2) being provided at an upper end of the brake operation body (see fig.2,3), and a shift-down switch (13) configured to shift-down the vehicle is provided on the grip portion, the shift-down switch (13) allowing a manual shift-down operation by the hand of the driver.  
	In regards to claim 12, Johansson et al.  discloses wherein the shift-down switch (13) is provided on the grip portion (see fig.2), such that the driver can operate the shift-down switch (13) with a fingertip of the driver in a state of gripping the grip portion (2), in a back face on a non-driver side of the grip portion (see fig.2).  
	In regards to claim 13, Johansson et al.  discloses a shift-up switch (top part of 13) configured to shift-up the vehicle is provided on the grip portion, the shift-up switch allowing a manual shift-up operation by the hand of the driver.  
	In regards to claim 16, Johansson et al.  discloses a brake lock switch (12) configured to lock and hold a brake state of the vehicle (see 10b), the brake lock switch being provided on the grip portion (fig.3,4, and paragraph 0038).  
	In regards to claim 17, Johansson et al.  discloses wherein the brake lock switch (12) is configured to lock and hold the brake state of the vehicle, in a state where the brake operation body (2) is pushed down to apply the brake to the vehicle, such that the brake operation body (2) is held in a state of being pushed down (see 10b, fig.3,4 paragraph 0038).   

	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al. (US 2013/0090195).
	Yamaguchi et al. discloses a driving assistance apparatus (see fig.1,2), comprising: a brake operation portion (41,100b,104b) configured to apply a brake to a vehicle, the brake operation portion allowing a manual brake operation by a hand of a driver of the vehicle, wherein the brake operation portion  includes a brake operation body (104b) and a grip portion (100b) configured to be gripped by the hand of the driver, the grip portion being provided at an upper end of the brake operation body (see fig.2), and a shift-down switch (118b) configured to shift-down the vehicle is provided on the grip portion, the shift-down switch (118b) allowing a manual shift-down operation by the hand of the driver (see paragraph [0018,0019].

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson et al. (US 2010/0056331) as applied to claims above, and further in view of Kosaki et al. (US 2020/0180713).
	In regards to claim 4, Johansson et al.  discloses wherein the shift-down switch (13) and the shift-up switch are seesaw-type switches (see fig.2), Johansson et al.  fails to disclose in which the shift-down switch and the shift-up switch are disposed side by side in a pair.  However, Kosaki et al. teaches (fig.7) operation transmission switches 33, and 34 provided side by side in a pair on the operation portion 25 of the gripping portion 24, which are main transmission switches for switching the transmission ratio, 33 shifts up and 34 shifts down. Although, these are push buttons it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to have modified Johansson et al.  in view of Kosaki et al. wherein the shift down switch and the shift up switch are seesaw type switches as is known in the prior art disposed side by side in a pair. Kosaki et al. teaches providing the operation switches in such a manner so that the thumb or fingertip of the driver may easily press the operation switch surely and without slipping, improving ergonomics [Paragraph 0119-0124]. 
	In regards to claim 15, Johansson et al.  discloses wherein the shift-down switch (13) and the shift-up switch are seesaw-type switches (see fig.2), Johansson et al.  fails to disclose in which the shift-down switch and the shift-up switch are disposed side by side in a pair.  However, Kosaki et al. teaches (fig.7) operation transmission switches 33, and 34 provided side by side in a pair on the operation portion 25 of the gripping portion 24, which are main transmission switches for switching the transmission ratio, 33 shifts up and 34 shifts down. Although, these are push buttons it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to have modified Johansson et al.  in view of Kosaki et al. wherein the shift down switch and the shift up switch are seesaw type switches as is known in the prior art disposed side by side in a pair. Kosaki et al. teaches providing the operation switches in such a manner so that the thumb or fingertip of the driver may easily press the operation switch surely and without slipping, improving ergonomics [Paragraph 0119-0124].

	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson et al. (US 2010/0056331) as applied to claims above, and further in view of Ochiai (US 2008/0269015).
	In regards to claim 8, Johansson et al.  teaches the claimed invention but fails to explicitly disclose further comprising: a hazard switch configured to blink a hazard lamp of the vehicle, the hazard switch being provided on the grip portion. However, Ochiai teaches, including a switch 15a connected to control a blinker and a horn provided on a manual operation lever 12. See fig.1, paragraph 0008-9. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to have modified Johansson et al.  with the hazard switch of Ochiai as it is common to include safety operations and indicators on driving assistance to allow for easy manual operation by the hand of a driver of the vehicle, see at least paragraph 0001. 
	In regards to claim 18, Johansson et al.  teaches the claimed invention but fails to explicitly disclose further comprising: a hazard switch configured to blink a hazard lamp of the vehicle, the hazard switch being provided on the grip portion. However, Ochiai teaches, including a switch 15a connected to control a blinker and a horn provided on a manual operation lever 12. See fig.1, paragraph 0008-9. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to have modified Johansson et al.  with the hazard switch of Ochiai as it is common to include safety operations and indicators on driving assistance to allow for easy manual operation by the hand of a driver of the vehicle, see at least paragraph 0001. 

Allowable Subject Matter
	Claims 9-10, 14, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on PTO-892 provides various teachings of driving assistance apparatus, relevant to the claimed invention.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        
/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616